Citation Nr: 9935079	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic sinus 
disease.

2.  Entitlement to service connection for degenerative joint 
disease of the hip, neck, knees and other joints.

3.  Entitlement to service connection for muscle and joint 
pain, due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, due to 
undiagnosed illness.

5.  Entitlement to service connection for memory loss, due to 
undiagnosed illness.

6.  Entitlement to service connection for psychiatric 
disability, due to undiagnosed illness.

7.  Entitlement to service connection for headaches, due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Board of Veterans' Appeals (Board) issued a decision in 
this appeal on May 11, 1999.  Subsequently, unprocessed mail, 
containing pertinent evidence, was discovered that the 
veteran had submitted prior to the decision.  Accordingly, in 
light of the discussion below, the Board's May 11, 1999 
decision is hereby vacated.


REMAND

Initially, the Board notes that the veteran has submitted 
1998 and 1999 VA prescriptions for Amoxicillin and Cefuroxime 
Axetil.  This evidence was associated with the claims file 
after the RO's most recent adjudication of the claim.  Since 
the veteran has not waived RO consideration of this evidence, 
a remand is required.  See 38 C.F.R. § 20.1304(c) (1999).  
Moreover, the prescription evidence indicates that further 
relevant VA treatment records may be available.  The United 
States Court of Claims for Veterans Appeals (Court) has held 
that where "relevant" documents relating to an appellant's 
claim were within the Secretary's control (for example, 
records generated by VA) prior to a Board decision on appeal 
and could reasonably be expected to be part of the record 
before VA, such documents are "in contemplation of law" 
constructively part of the record.  Blount v. West, 11 Vet. 
App. 32, 33 (1998); Simington v. Brown, 9 Vet. App. 334, 335 
(1996); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  
Under the circumstances, development to obtain this 
additional evidence is in order prior to a determination of 
whether the claims are well grounded.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Appleton, Wisconsin, 
dated from January 1997 to the present.

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's appealed 
claims, considering all evidence 
submitted since the August 1998 
supplemental statement of the case was 
issued.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





